Citation Nr: 0817626	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a mental 
disorder.


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1977 to October 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

Procedural history

Service connection for a mental disorder was initially denied 
by the RO in a February 1989 rating decision, which the 
veteran did not appeal. 

In November 1992, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for a 
mental disorder, which was denied in a January 1993 decision 
because he failed to submit or identify new and material 
evidence.  The veteran did not appeal this decision.

In November 2004, the veteran again filed to reopen the 
previously-denied claim of entitlement to service connection 
for a mental disorder.  The claim was denied in the above 
referenced May 2005 rating decision.  The veteran requested a 
review by a decision review officer (DRO), who conducted a de 
novo review of the claim and confirmed the RO's findings in a 
May 2006 statement of the case (SOC).  The appeal was 
perfected with the timely submission of his substantive 
appeal in May 2006.


FINDINGS OF FACT

1.  In an unappealed January 1993 decision, the RO denied the 
reopening of the veteran's claim of entitlement to service 
connection for a mental disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1993 decision is cumulative and redundant 
of the evidence of record at the time of the final denial, 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a mental 
disorder.


CONCLUSIONS OF LAW

1.  The RO's January 1993 decision denying the reopening of 
the claim of entitlement to service connection for a mental 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  Since the January 1993 decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a mental disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a mental disorder.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes in the evidence development letters dated in February 
2005 and August 2005 in which the RO advised the veteran of 
the evidence needed to substantiate his claim to reopen, as 
well as evidentiary requirements for service connection.  The 
veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he would like VA to obtain.

The August 2005 letter specifically advised that the 
veteran's claim was previously denied "because the evidence 
showed your mental disorder existed prior to service without 
in-service involvement or aggravation, and the evidence 
submitted also is not new and material.  Therefore, the 
evidence you submit must relate to this fact."  In this 
letter, the RO also advised the veteran of the type of 
evidence needed to reopen his previously denied claim for 
service connection.  He was advised that "new" evidence is 
evidence submitted to VA for the first time, and that 
"material" evidence is evidence that pertains to the reason 
the previous claim was denied.  He was told that the evidence 
cannot simply be repetitive or cumulative of evidence that 
was already in VA's possession when his original claim was 
denied.
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The veteran 
also received Dingess notice in a letter dated March 2006.  
To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, the record reflects 
that the claim was subsequently readjudicated and the 
appellant was provided a May 2006 statement of the case.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

The Board also concludes that all relevant evidence has been 
obtained with regard to the veteran's claim to reopen, and 
that the duty to assist requirements have been satisfied.  
Until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision as to the 
claim to reopen.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.
The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's second claim to 
reopen was initiated in November 2004, the claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for a 
mental disorder.  Implicit in his claim is the contention 
that new and material evidence has been received by VA which 
is sufficient to reopen the claim. 

When the veteran's mental disorder claim was initially denied 
on the merits, the  evidence of record included service 
medical records, to include the veteran's September 1978 
separation examination, which were pertinently negative for a 
mental disorder.  The Board also notes that the veteran 
signed a statement of medical condition acknowledging that he 
had undergone a separation medical exam more than three 
working days prior to his departure from his place of 
separation indicating that there had been no change in his 
medical condition since the time of the exam.

The evidence also included an October 1988 VA examination 
report reflecting a diagnosis of schizo-affective disorder.  
In that report, it was noted that the veteran had a history 
of multiple hospitalizations for "emotional problems," 
which occurred both before and after service.  The veteran 
indicated that his first "emotional upset" that was 
disruptive occurred in high school, and that he had to drop 
out of school.  He indicated that this was followed by his 
first hospitalization.  In response to being asked if 
anything traumatic occurred in service, he reported that he 
generally got along with people.  The veteran explained, 
however, that he did have trouble making appointments and 
that his general appearance was not what it should be.  He 
indicated that he was told by his commanding officer that he 
had failed to achieve and maintain the standards required, 
and that this was why he was discharged.  He also described 
problems that occurred following his discharge from service, 
which included a history of repeated hospitalizations between 
1980 and 1985, and he described the problems that he was 
currently experiencing.  

In the February 1989 rating decision, the RO denied his claim 
on the basis that his mental disorder existed prior to 
service without in-service involvement or aggravation.  He 
was advised of this denial in a February 1989 letter and did 
not appeal.

The veteran attempted to reopen his claim for a mental 
disorder in November 1992.  No evidence was submitted.  In a 
January 1993 determination, the RO denied the reopening of 
the claim of entitlement to service connection for a mental 
disorder.  The RO's decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
January 1993) evidence bears directly and substantially upon 
the specific matters under consideration, namely the elements 
that were previously lacking.  This includes whether the 
veteran has submitted evidence that his mental disorder is 
the result of disease or injury incurred in or aggravated by 
active military service.  See 38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence to reopen the claim has not been submitted.

The evidence added to the veteran's claims folder since the 
last final decision consists of copies of VA treatment 
records dated March 1979 to October 1983, a Service Plan 
Agreement from an unknown source dated in December 1997, and 
an Individual Treatment Plan dated November 2004.  The Board 
finds that these records do not document treatment for a 
psychosis within one year of his separation, and they do not 
otherwise suggest that his mental disorder was incurred in or 
aggravated by service.  Although they do reflect treatment 
for a mental disorder between 1980 and 1983, such history of 
treatment was specifically noted in the report of his October 
1988 VA examination, which was of record at the time of the 
first denial.  There are no clinical findings or notations 
contained within those records that suggest that his 
disability was caused or aggravated by service.  
Consequently, these reports cannot be considered "new" in 
that they do not add any additional information to the 
previous diagnosis of a mental disorder.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease does not 
constitute new and material evidence].  

The veteran's continued lay contentions that he developed 
symptoms of a mental disorder in service are reiterative of 
that contained in his initial claim in August 1988.  Thus, 
his lay statements are not new evidence as to whether his 
disability had its onset during service, and cannot serve to 
reopen the claim.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a mental disorder is not reopened.  The 
benefit sought on appeal remains denied.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].




ORDER

New and material evidence not having been received, the claim 
for service connection for a mental disorder is not reopened 
and the appeal is denied. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


